Dissenting Opinion by
Mr. Justice Musmanno:
The majority opinion properly distinguishes the facts in certain landmark cases from the facts in the case at bar, but it is my opinion that the principles announced in Figard v. Penna. R. R. Co., 361 Pa. 380, and other cases are controlling here and that, because of those precepts, now firmly embedded in Pennsylvania jurisprudence, the judgment of the lower court should be reversed.
It is true that while in the case of Smith v. Phila. & Reading Co., 274 Pa. 97, the cars under which the child plaintiff passed had been at the site of the crossing for two days, whereas here the cars had stopped but for a minute, the issue of negligence was still one for the jury: “If an adult on finding the tracks blocked by a standing train had undertaken to cross as this child did he might properly be held guilty of contributory negligence; the same strict rule, however, cannot be applied to plaintiff who was between eight and nine years of age. Her responsibility depended upon her capacity to understand and guard against danger incident to her acts, which question was carefully submitted to the jury. Inasmuch as defendant was aware or bound to know that the crossing was used daily by school children, it was for the jury to say whether it was not obliged to anticipate children of plaintiff’s age might *16thoughtlessly endeavor to cross between or under the standing cars, in which case it would become its duty before attempting to move the cars after blocking the crossing to use reasonable precaution to ascertain whether there were children in a position of danger . . .”
In Steele v. L. S. & M. S. Rwy. Co., 238 Pa. 295, 86 A. 201, this Court affirmed a judgment based on a verdict where the plaintiff was injured when he passed around a train which blocked the permissive crossing: “The contention of the defendant company that at the time of the accident the plaintiff was ‘wandering up and over the defendant’s right of way’ and around the end of the train cannot be sustained. The plaintiff was prevented from passing over the eastern crossing by reason of the- train extending west of and blocking it.” Of course, in that case the “crossing was frequently blocked by standing cars,” while here the blocking was infrequent and only for short periods of time. Nonetheless, the question as to whether even short stoppages did not establish notice to the railroad company that pedestrians would attempt to cross over the cars in the prolongation of the permissive passage was, in my view of the matter, a question of fact for the jury, which decided the issue in the plaintiff’s favor.
In the ease of Francis v. Baltimore & O. R. R. Co., 247 Pa. 425, the child plaintiff was injured while walking on the ends of ties of a railroad track which was skirted by a permissive path which led to a public crossing over the tracks. In affirming the judgment of the trial court, this Court said: “When the railroad company knew, or should have known, that part of the tracks through its yard was being used by the public in the way shown by the testimony, except as it interfered and prevented such use, a duty at once attached to exercise a degree of care in operating its cars thereon corresponding to the increased risk. Where a higher *17degree of care is demanded tinder some circumstances than others, and where both the duty and the extent of performance are to be ascertained as facts, a jury alone can determine what is negligent, and whether it lias been proved. The degree of care required in this case was for the jury to determine from the facts as they found them to be.”